Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 52-73 are pending. Claims 66-73 are withdrawn as being drawn to non-elected subject matter. Claims 52-65 are examined. 

Priority
Applicant’s claim for the benefit of a prior-filed application is acknowledged. Claim 52 is identified in the prior-filed application, Application No. 62/750370. Claims 53-65 are identified in the prior-filed application, Application No. 62/903108. Therefore, the effective filing date of instant claim 52 is considered to be 10/25/2018, and the effective filing date of instant claims 53-65 are considered to be 09/20/2019. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 53-65, drawn to a method of detecting a plurality of target nucleic 
acids, comprising different subpopulations of beads, each of which requires two polynucleotides – a first polynucleotide comprising of a barcode, barcode primer binding site, and a second polynucleotide comprising of an index and an index primer binding site, classified in C12Q1/6874.
s 66-73, drawn to a method of detecting a target nucleic acid, comprising a bead and 6 parts therein – a first capture probe, a second capture probe comprising the probe part and a detectable label, and a cleavable linker linking the second capture probe to a bead, a barcode, and a barcode binding site, classified in C12Q1/6818 and C12Q1/6832.
Claim 52 link(s) inventions in group I and group II. The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 52.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


In the instant case, each invention is related because they are linked by common claim (claim 52) wherein a method for decoding the location of a first polynucleotide in an array by a barcode sequencing wherein each first polynucleotide comprises a primer binding site 3’ of a barcode linked to a first capture probe. However, the related inventions are distinct because each invention has a materially different design and mode of operation. Each invention has materially different capture probe designs and a compositions of polynucleotides in a bead. Invention I requires two polynucleotides in each bead – a first polynucleotide comprising a single capture probe linked to a barcode and a second polynucleotide comprising of an index to distinguish a subpopulation of beads from another subpopulation of beads.  Invention II requires two different capture probes – the first capture probe in a polynucleotide and the second capture probe attached to a bead via a cleavable linker. Invention II does not require the second polynucleotide of Invention I. Each invention requires a different mode of operation because Invention II requires a dual probe assay using the two separate capture probes. A target nucleic acid is hybridized to first and second capture probes on a bead. The first capture probe is ligated to the second by filling in the gap. A cleavable linker is cleaved to generate a bead comprising an extended first capture probe comprising a 

During a telephone conversation with Mark D. Marsden on October 27, 2021, a 
provisional election was made without traverse to prosecute the invention of claims 52-65. 
Applicant must affirm this election in replying to this Office action. Claims 66-73 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 53, lines 4-5, the recitations “the first capture probe” and “the first polynucleotide” lack proper antecedent basis and is confusing because claim 52 recites 
All claims not specifically mentioned are also indefinite because they depend from claim 53 and incorporate the same issue. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 52 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chee et al. (US 2003/0157504 A1; hereinafter as “Chee”). 
With regard to claim 52, Chee teaches decoding the locations of a polynucleotide in a bead (microsphere)-based array (paras 14-21, 64-65, and 120-121). Chee teaches obtaining a substrate having an array of polynucleotides (attached to a bead) distributed .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-65 are rejected under 35 U.S.C. 103 as being obvious over Chee et al. (US 2003/0157504 A1; hereinafter as “Chee”) in view of Metzker et al.et al. (US 2017/0349939; hereinafter as “Metzker”).
Regarding claim 52, the teachings of Chee that are given previously in 
this office action are fully incorporated here. 
Regarding claims 53, Chee teaches obtaining a first and a second subpopulation of beads (microspheres) (paras 14-20 and 99). Chee teaches each bead comprising a bioactive agent (probe nucleic acids that binds target analytes) and an identifier binding ligand (equivalent to decoding attributes or encoding region of the reference, and it is corresponding to a barcode of the instant claims) (paras 14-20, 43, 51-52, and 81-82). The identifier binding ligand that binds a decoder binding ligand elucidates the identification of the bioactive agent (paras 14-20).  Chee teaches contacting each target analytes (i.e., target nucleic acids) to bioactive agents (capture probes) in each subpopulation of beads (paras 20, 24, and 72). Chee teaches only those beads that bind the target analytes is added onto a substrate in an array and subsequently decoded (para 109).  Chee teaches distributing the first and second subpopulations of beads comprising the specifically bound first and second target analyte on the substrate (paras 12, 14, 18-19, 41, and reference claims 13-16). Chee teaches extending a capture probe on the bead wherein the probe captures the target on the bead (para 295). 
Regarding claims 54, Chee teaches decoding the locations of beads comprising a plurality of the bioactive agents, wherein the beads containing a capture probe are randomly distributed on the substrate (paras 18-21, 51-52, and 295).  

Regarding claim 56, Chee teaches subpopulations each to comprise a different bioactive agent (probe nucleic acids that binds target analytes) comprising different nucleotide sequences from one another (paras 70, 72, 102, and 167). 
Regarding claim 57, Chee teaches a polymerase binding to a capture probe for its extension (para 295). 
Regarding claim 58, Chee teaches contacting each target nucleic acids with a bioactive agent (capture probe) of each subpopulation of beads in different reaction volumes. The reaction volume differs because each subpopulation of beads is located in a discrete and individual location in an array (instant claim 13; paras 14-20). 
Regarding claim 59, Chee teaches each subpopulation of beads (microspheres) is distributed sequentially on the substrate in an array for a sequential series of decoding steps (para 167). 
Regarding claim 60, Chee teaches “target is captured on the bead by a probe, then a primer is annealed and extended” (para 195). Chee further teaches only those beads that bind the target analyte is distributed onto a substrate in an array (paras 109). 
Regarding claim 61, figure 8 of Chee teaches decoding the location of the capture probe on the substrate by at least one cycle of sequencing by synthesis (paras 138).

Regarding claim 64, Chee teaches multiplex decoding can be done using target analytes obtained from different subjects (i.e., tumors or other tissues, clinical samples including HIV nucleic acid sequences, leukemia, HTLV-I and HTLV-II, bacterial infections such as tuberculosis, chlamydia, and other sexually transmitted diseases, different bacterial strains, forensic DNA samples taken from victims and suspects)  (paras 281-283 and 308).  
Regarding claim 65, Chee teaches multiplex decoding of bead arrays with at least 50 different subpopulations of beads. Each subpopulation comprises a unique optical signature or tag that is used to identify the unique bioactive agent of that subpopulation of beads (paras 23-24, 45, 84, and 99).
While Chee doesn’t explicitly teach a second polynucleotide comprising an index and an index primer binding site 3’ of the index (instant claim 53(i)) and decoding the indexes by sequencing on the substrate (instant claim 62), Chee teaches a second polynucleotide  where the polynucleotide comprises two constant regions invariant among a population, and that would be different in sequence from each subpopulation (C1-V-C2 vs. C3-V-C4) (paras 172-173 and 178-179) — the two constant regions are interpreted as an index and an index primer binding site 3’ of the index. Chee teaches that the C1 and C2 regions may be of any length, preferably from 5 to 50 nucleotides in length (para 173). Chee teaches decoding CVC probes by sequencing on a bead (para 36). Referring to Figure 12, the first constant region (C1) is labeled as a sequence-2) is labeled as a constant region. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Chee to include a second polynucleotide comprising an index and an index primer binding site 3’ of the index, where the indexes of the first subpopulation (corresponding to C1-V-C2) are different from the indexes of the second subpopulation (corresponding to C3-V-C4), as taught by Chee.
The skilled artisan would have been motivated to include a unique pool index sequence, which involves only routine skill in the art, to identify a subpopulation of beads by in situ indexes sequencing on a substrate wherein the indexes of the first subpopulation are different from the indexes of the second subpopulation (corresponding to limitations of the instant claim 53(i), 62 and 65). 
Chee doesn’t explicitly teach the claim limitation that requires each bead to comprise “the first polynucleotide” and “the second polynucleotide” referred to in claim 53. However, Chee teaches that each copy of the construct is itself a different polynucleotide comprising required components of the instant claims.  Figures 13-14 of Chee disclose a polynucleotide on a bead comprising a barcode (encoding sequence), primer binding site, and a capture probe (gene-specific sequence), and Figure 12 would work as a separate polynucleotide comprising an index and index primer binding site (CVC probes as set forth hereinabove). Chee teaches minimizing the necessary decoding steps by combining a variety of different coding strategies (para 179).  
Furthermore, Metzker teaches methods and compositions for detecting target nucleic acids using a bead array (abstract; Figure 1A; Figure 6). Metzker teaches that 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-55, 57, 59, 62-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, 105, 111, 117, 119, 120 of copending application (Application no. 17/026,069). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the conflicting application anticipate or are an obvious variation of the instant claims. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
With regard to claim 52, claim 117 of copending application teaches “a method             for decoding the locations of polynucleotides in an array comprising: (a) obtaining a substrate having an array of polynucleotides distributed on a surface of the substrate, wherein each polynucleotide comprises a primer binding site 3’ of a barcode, wherein each polynucleotide is linked to a capture probe; (b) hybridizing a plurality of primers to the primer binding sites; and (c) determining the sequences of the barcodes by extending the hybridized primers, wherein the sequence of each barcode is indicative of the location of a polynucleotide in the array.” Therefore, claim 117 from the copending application anticipates claim 52 of the instant claim. 
With regard to claim 53, claim 117 of copending application does not teach a second polynucleotide comprising an index and index primer binding site. The copending claim does not teach extending a capture probe bound to a target nucleic acid. However, claims 105, 111, and 120 from the copending application teach the limitations. It would have been obvious to one of ordinary skill in the art to modify the method claim 117 to use a second polynucleotide comprising an index and index primer binding site following the teaching of claims 105 and 111. It would also have been 
With regard to claim 54, claim 117 of the copending application does not teach decoding the locations of beads on the array but claim 1 from the copending application does. It would have been obvious to one of ordinary skill in the art to modify the method claim 117 to decode the locations of beads on the array following the teaching of claim 1.
With regard to claim 55, claim 117 of the copending application does not teach the first polynucleotide comprising the first capture probe but claim 119 from the copending application does.  It would have been obvious to one of ordinary skill in the art to modify the method claim 117 to comprise the first capture probe in the first polynucleotide following the teaching of claim 119.
With regard to claim 57, claim 117 of the copending application does not teach capture probes with a polymerase but claim 21 from the copending application does. It would have been obvious to one of ordinary skill in the art to modify the method claim 117 to extend capture probes with a polymerase following the teaching of claim 21.
With regard to claim 59, claim 117 of the copending application does not teach distributing subpopulation of beads on an array but claim 105 from the copending application does. It would have been obvious to one of ordinary skill in the art to modify the method claim 117 to distribute each subpopulation of beads on the array following the teaching of claim 105.

With regard to claim 63, claim 117 of the copending application does not teach sequencing barcodes but claim 1 from the copending application does. It would have been obvious to one of ordinary skill in the art to modify the method claim 117 to sequence the barcodes to decode the location of the barcodes of the beads following the teaching of claim 1.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K HAN whose telephone number is (571)272-0120. The examiner can normally be reached Mon-Fri from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS KIYEONG HAN/Examiner, Art Unit 1635                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635